t c memo united_states tax_court patrick bitter jr petitioner v commissioner of internal revenue respondent docket no 10462-15l filed date anthony v diosdi for petitioner daniel j bryant for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy for pe- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar titioner’s and tax years the irs assessed penalties under sec_6707a for failure to disclose on his federal_income_tax returns his partici- pation in a reportable_transaction the sole issue for decision is whether petitioner was barred from raising at the cdp hearing his liability for these penalties because he had had and had availed himself of a prior opportunity to challenge the penalties at an earlier conference with the irs appeals_office we agree with respondent on this point and will accordingly sustain the proposed collection action background the parties have submitted the case for decision under rule and all relevant facts have been stipulated or otherwise included in the record see rule a the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits petitioner resided in california when he filed his petition during the years in question petitioner was the sole shareholder of patrick h bitter jr m d p c pc an s_corporation effective date pc adopted a defined benefit pension_plan plan in which petitioner was the only participant the plan purchased a life_insurance_policy policy on petitioner’s life the death_benefit under the policy was dollar_figure but the death_benefit under the plan was only dollar_figure the excess death_benefit was thus dollar_figure for each of the years in question pc deducted on its form_1120s u s income_tax return for an s_corporation its contributions to the plan which were used to pay premiums on the policy on date the irs issued revrul_2004_20 2004_1_cb_546 situation in that revenue_ruling describes a life_insurance transaction resem- bling that in which pc and the plan engaged the irs ruled among other things that t ransactions that are the same as or substantially_similar to the transaction described in situation of this revenue_ruling are identified as listed transactions effective date provided that the employer has deducted amounts used to pay premiums on a life_insurance_contract for a participant with a death_benefit under the contract that exceeds the participant’s death_benefit under the plan by more than dollar_figure id c b pincite on its forms 1120s for and pc deducted contributions of dollar_figure dollar_figure and dollar_figure respectively to the plan and these sums were used to pay premiums on the policy on timely filed form sec_1040 u s individual_income_tax_return for and petitioner claimed pass-through deductions of dollar_figure dollar_figure and dollar_figure respectively on account of pc’s contributions to the plan he did not disclose the life_insurance transaction on those returns by including form_8886 reportable_transaction_disclosure_statement or otherwise on date the irs notified petitioner that it proposed to assess against him penalties under sec_6707a for and the irs determined that the life_insurance transaction in which pc and the plan had en- gaged was a listed_transaction because it was substantially_similar to that de- scribed in revrul_2004_20 situation see sec_1_6011-4 income_tax regs and it determined that petitioner had failed to disclose on his form sec_1040 his participation in that transaction as required by sec_6011 see id para c providing that a taxpayer has participated in a listed_transaction if the tax- payer’s tax_return reflects tax consequences of the transaction or if he knows or should know that his tax benefits are derived directly or indirectly from tax con- sequences of a listed_transaction for penalties assessed after date the amount of the penalty with respect to any reportable_transaction shall be percent of the decrease in tax_shown_on_the_return as a result of the transaction with a maximum penalty of dollar_figure per return for a listed_transaction engaged in by a natural_person sec_6707a and a the irs determined that the decrease in tax shown on petitioner’s return as a result of the transaction was dollar_figure for dollar_figure for and dollar_figure for it accordingly proposed assessing penalties equal to of each of those amounts or dollar_figure dollar_figure and dollar_figure respectively the irs letter informed petitioner that if he did not agree with that proposed assessment he could request a conference with our appeals_office by forward- ing a written protest petitioner forwarded a timely protest dated date that advanced three contentions first he urged that the life_insurance transaction in which pc and the plan had engaged was not a listed_transaction because it was not substantially_similar to that described in revrul_2004_20 situation second while conceding that he had not made disclosure on his individual returns he noted that pc as a protective measure had attached to its form_1120s for each year a form_8886 disclosing the transaction he contended that this manner of disclosure constituted substantial compliance with the regulations finally if these threshold questions were resolved against him petitioner urged that the irs had calculated the penalties incorrectly in date pc had executed a closing_agreement with the irs pursuant to which the plan prospec- tively changed its funding method and converted to a traditional defined_benefit_plan covering all of pc’s eligible employees effective date in connec- tion with the closing_agreement an irs actuary had prepared in date a memo that recalculated pc’s deductible contributions to the plan for each year in question as if the plan had been qualified from its inception relying on that memo petitioner contended that the sec_6707a penalty if applicable at all should be calculated a sec_75 of the decrease in tax attributable to the disal- lowed contributions as thus recalculated if that approach were followed petition- er asserted that the penalties would be reduced to dollar_figure for dollar_figure for and zero for petitioner in his protest requested a conference with the irs appeals_office and the case was assigned to appeals officer paladini ao paladini on decem- ber ao paladini sent to petitioner’s representatives an appeals case memorandum setting forth her preliminary findings she concluded that the plan as originally conceived in was a listed_transaction and that the regulations required its disclosure on petitioner’s individual returns for and see soni v commissioner tcmemo_2013_30 105_tcm_1216 and she rejected petitioner’s proposed recomputation of the penalties in light of the closing_agreement noting the statutory requirement that the penalty be computed a sec_75 of the decrease in tax_shown_on_the_return as a re- sult of the transaction see sec_6707a following a conference with petitioner’s representatives ao paladini in- formed them on date that appeals does not foresee any litigation hazards on your case and therefore can offer no concession on date the appeals team manager notified petitioner that the appeals_office had upheld the proposed penalties and would proceed with assessment on date the irs assessed sec_6707a penalties as originally determined ie in the amounts of dollar_figure dollar_figure and dollar_figure for and re- spectively in an effort to collect these unpaid liabilities the irs on date sent petitioner a notice_of_intent_to_levy and your right to a hearing he timely re- quested a cdp hearing and the case was assigned to settlement officer so fer- nando who scheduled a telephone cdp hearing for date before the hearing petitioner’s representative submitted a letter stating that t he taxpayer wishes to administratively contest the sec_6707a penalties through this collection_due_process_hearing in that letter he urged that the penalties be abated in whole or in part repeating the arguments he had advanced at the prior appeals_office conference petitioner did not seek a collection alternative and provided none of the financial documentation that would be required for consider- ation of a collection alternative so fernando concluded that petitioner could not challenge his liability for the penalties because he had had a prior opportunity to do so an opportunity of which he had taken advantage by filing his date protest with the irs appeals_office so fernando confirmed that the penalty for each year had been properly assessed and that all other requirements of applicable law and administrative pro- cedure had been met on date the irs issued petitioner a notice_of_determination sustaining the proposed collection action and petitioner timely sought review in this court discussion the sole argument petitioner advances is that so fernando erred in declin- ing to consider his demand that the sec_6707a penalties be abated in whole or in part where the validity of a taxpayer’s underlying tax_liability is properly at issue in a cdp case the court reviews the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the irs decision for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his un- derlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in determining whether the taxpayer had a prior opportunity to dispute his liability the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not for liabilities sub- ject to deficiency procedures an opportunity for a post-examination conference with the irs appeals_office does not bar the taxpayer in appropriate circumstan- ces from contesting his liability in a later cdp proceeding see sec_301 e q a-e2 proced admin regs on the other hand where a liability is not subject_to deficiency procedures a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was of- fered either before or after the assessment of the liability ibid as assessable_penalties sec_6707a penalties are not subject_to deficien- cy procedures see 133_tc_424 not- withstanding the absence of a notice_of_deficiency a taxpayer may be able to dis- pute his liability for such penalties without paying them first by resisting irs collection efforts through the cdp process and then seeking review in this court see id pincite n citing 131_tc_54 n and 130_tc_44 cf gardner v commissioner 145_tc_161 upholding tax_court jurisdiction to review sec_6700 penalties in the cdp context but this route to prepayment judicial review is available only if the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 for example in 143_tc_157 aff’d __ f app’x __ wl 9th cir date the irs assessed a sec_6707a penalty against the taxpayer and issued him a notice_of_intent_to_levy after receiving a notice_of_determination sustaining the levy the taxpayer petitioned our court there was no evidence in the record that the taxpayer had received notice of the assessment that he had been offered the opportunity to protest the assessment or if so that he had taken advantage of that opportunity under these circumstances we allowed the taxpayer to contest the amount of the penalty because he had not had a prior opportunity to dispute it id t c pincite 2presented with similar facts we reached similar results in cdp cases in- volving liability for other assessable_penalties see 132_tc_301 a sec_6672 notice that was not received by a taxpayer does not constitute an opportunity to dispute that taxpayer’s liability 130_tc_44 addressing sec_6702 frivolous_return penalties under this framework a taxpayer in a cdp case is entitled to challenge his underlying liability for a sec_6707a penalty only if he did not have a prior op- portunity to dispute it for this purpose a prior opportunity includes a prior op- portunity for a conference with appeals sec_301_6330-1 q a-e2 pro- ced admin regs we have sustained the validity of this regulation even though the taxpayer as was also true here had no right to judicial review of the prior appeals_office determination see 128_tc_48 since lewis we have consistently precluded a taxpayer from raising a liability challenge in a non-deficiency cdp case when he had an opportunity to present that challenge to the appeals_office before the irs commenced collection action see smith v commissioner tcmemo_2016_186 at mangum v commissioner tcmemo_2016_24 111_tcm_1099 declining to reconsider lewis 3accord iames v commissioner no __ f 3d __ wl at 4th cir date finding the regulation to be a straightforward interpretation of s ection c b keller tank servs ii inc v commissioner no __ f 3d __ wl at 10th cir date hassell family 368_fedappx_695 8th cir unpublished aff’g tcmemo_2009_127 4federal district courts reached similar conclusions in cdp cases over which they had jurisdiction pursuant to former sec_6330 see eg lee v irs a f t r 2d ria m d tenn plaintiff received continued petitioner had and availed himself of a prior opportunity to challenge the sec_6707a penalties by filing a protest with the irs in date he was then offered and his representatives attended a conference with the irs appeals of- fice the appeals_office considered and comprehensively addressed each of peti- tioner’s arguments during a review process that lasted more than a year this pro- cess unquestionably afforded petitioner a meaningful opportunity to dispute his underlying tax_liability lewis t c pincite because petitioner availed himself of the opportunity for a conference with appeals before the assessment of the liability sec_301_6330-1 q a-e2 proced and admin regs he was barred by sec_6330 from disputing that liability again during the cdp hearing and because he could not continued notice of the excise_tax assessments and actually availed himself of the opp- ortunity to dispute the excise_tax liability to the appeals_office therefore the un- derlying excise_tax liability cannot be raised in the hearing adams v united_states u s tax cas cch para big_number d nev holding sim- ilarly in the case of a civil penalty under sec_6682 5because petitioner requested a cdp hearing nine months after the irs ap- peals office completed its review of his protest and notified him of its conclusion upholding the sec_6707a penalties he errs in relying on 129_tc_58 in that case the taxpayer requested a cdp hearing before the appeals_office conference on the underlying liability had been concluded con- sequently the appeals_office conference in perkins did not constitute a prior opportunity to contest the underlying liability see id pincite challenge his liability for the penalties at the cdp hearing he is likewise precluded from disputing the penalties here see 129_tc_107 goza t c pincite where there is or can be no challenge to the amount of a taxpayer’s under- lying tax_liability we review the irs determination for abuse_of_discretion only goza t c pincite in deciding whether so fernando abused his discre- tion in sustaining the collection action we consider whether he properly veri- fied that the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collec- tion of taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that so fernando properly discharged all of these responsibilities petitioner did not request a collection alternative and did not submit any of the financial information that would have been required for 6as in 128_tc_48 n we need not decide whether the mere offer of a conference with appeals in a sec_6707a penalty case is sufficient to preclude subsequent collection review consideration if the taxpayer dec- lines the offer without participating in such a conference but cf thompson v commissioner tcmemo_2012_87 103_tcm_1470 a taxpayer has the opportunity to dispute his liability for a_trust fund recovery penalty when he receives a letter consideration of a collection alternative finding no abuse_of_discretion in any respect we will sustain the proposed collection action to reflect the foregoing an appropriate decision will be entered 7petitioner has no plausible claim that so fernando erred in declining to rescind the penalties sec_6707a gives the irs discretionary authority to rescind all or any portion of a penalty but only if the violation is with_respect_to_a_reportable_transaction other than a listed_transaction sec_6707a if petitioner participated in a listed_transaction as the irs determined he could not have qualified for such relief in any event the irs’ discretionary deter- mination as to rescission of a penalty may not be reviewed in any judicial pro- ceeding sec_6707a see 143_tc_157 133_tc_424 8although petitioner cannot contest his liability for the penalties in this cdp case he does have a judicial remedy as the irs informed him when sustaining the penalties after the initial appeals_office conference if you want to appeal the penalty assessment you must file a formal suit with either the united_states district_court or the united_states court of federal claims after first paying the balance due on the assessed penalties and filing a refund claim with the irs see smith t c pincite n
